Section 2 of the Act of 1919, p. 30, requires boards of county commissioners to "provide or install or build in their respective counties the necessary number of concrete dipping vats," etc.
The dipping vats were the property of Chilton county. Section 130 of the Code of 1907 provides that "the court of county commissioners have control of all property belonging to the county." The authority to control with it the power to protect county property. The board of county commissioners may protect the county courthouse against threatened destruction. Said boards may protect the county jail and the county almshouse against threatened destruction; likewise they may protect dipping vats or any property belonging to the county against threatened destruction, and if reasonably necessary may employ guards for such purpose, and may pay a reasonable charge for such service.
In the instant case the dipping vats were the property of Chilton county; the sheriff employed guards to protect the vats from threatened destruction; the board found that this was reasonably necessary, and that the charge therefore was reasonable.
I am of the opinion that the judgment of the lower court should be affirmed, upon the ground that the property (the dipping vats) belonged to the county, that the boards of county commissioners are charged with control of county property which carries the authority to protect such property, and that said boards may appropriate money for the purpose of protecting from threatened destruction any property belonging to the county, when it appears to such boards that such expenditures are reasonably necessary and the charge is reasonable.